Title: From Thomas Jefferson to James Madison, 8 October 1787
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Oct. 8. 1787.

The bearer hereof the count de Moustier, successor to Monsr.  de la Luzerne, would from his office need no letter of introduction to you or to any body. Yet I take the liberty of recommending him to you to shorten those formal approaches which the same office would otherwise expose him to in making your acquaintance. He is a great enemy to formality, etiquette, ostentation and luxury. He goes with the best dispositions to cultivate society without poisoning it by ill example. He is sensible, disposed to view things favorably, and being well acquainted with the constitution of England, it’s manners and language, is the better prepared for his station with us. But I should have performed only the lesser, and least pleasing half of my task, were I not to add my recommendations of Madame de Brehan. She is goodness itself. You must be well acquainted with her. You will find her well disposed to meet your acquaintance and well worthy of it. The way to please her is to receive her as an acquaintance of a thousand years standing. She speaks little English. You must teach her more, and learn French from her. She hopes by accompanying M. de Moustier to improve her health which is very feeble, and still more to improve her son in his education and to remove him to a distance from the seductions of this country. You will wonder to be told that there are no schools in this country to be compared to ours, in the sciences. The husband of Madame de Brehan is an officer, and obliged by the times to remain with the army. Monsieur de Moustier brings your watch. I have worn her two months, and really find her a most incomparable one. She will not want the little re-dressing which new watches generally do, after going about a year. She costs 600 livres. To open her in all her parts, press the little pin on the edge, with the point of your nail. That opens the chrystal. Then open the dial plate in the usual way. Then press the stem, at the end within the loop, and it opens the back for winding up or regulating. De Moutier is remarkably communicative. With adroitness he may be pumped of any thing. His openness is from character not from affectation. An intimacy with him will on this account be politically valuable. I am Dear Sir Your affectionate friend & servant,

Th: Jefferson

